SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: American Independence Funds Trust American Independence Absolute Return Bull Bear Bond Fund 230 Park Avenue, Suite 534 New York, NY 10169 (866) 410-2006 www.aifunds.com September 19, 2012 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of the American Independence Absolute Return Bull Bear Bond Fund, a separate investment series of the Trust (the “Fund”), to be held at 10:00 a.m. (Eastern time) on October 30, 2012, at the Trust’s offices located at 230 Park Avenue, Suite 534, New York, NY 10169. The purpose of the meeting is to ask shareholders to consider the following proposals: Approval of a change in the Fund’s objective from “to maximize investors’ total return through capital appreciation and current income as is consistent with liquidity and safety of principal” to “long term capital appreciation”; and Approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A PROXY STATEMENT AND A PROXY CARD.Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing and returning the enclosed proxy card in the postage-paid envelope provided.We thank you for your time and for your investment in the American Independence Funds Trust.Sincerely,Eric M. RubinPresidentAmerican Independence Funds Trust 1 American Independence Funds Trust American Independence Absolute Return Bull Bear Bond Fund (the “Fund”) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the American Independence Funds Trust (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 230 Park Avenue, Suite 534, New York, NY 10169, on October 30, 2012, at 10:00 a.m. (Eastern time) for the following purposes:1. To approve a change in the Fund’s objective from “to maximize investors’ total return through capital appreciation and current income as is consistent with liquidity and safety of principal” to “long term capital appreciation”; and2. To transact such other business as may properly come before the Meeting, or any adjournments thereto. After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved Proposal 1 noted above and recommends that shareholders vote “FOR” the proposal. The matter referred to above is discussed in detail in the proxy statement attached to this Notice. The Board of Trustees has fixed the close of business on September 6, 2012, as the record date for determining shareholders entitled to notice of and to vote at the Meeting. Each share of the Fund is entitled to one vote with respect to each proposal, with fractional votes for fractional shares. Eric M. RubinPresidentAmerican Independence Funds Trust Regardless of whether you plan to attend the Meeting, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Meeting, by itself, will not revoke a previously tendered proxy. 2 American Independence Funds Trust PROXY STATEMENT FOR A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON OCTOBER 30, 2012INTRODUCTIONThis proxy statement is solicited by the Board of Trustees (the “Board”) of American Independence Funds Trust (the “Trust”) with respect to the American Independence Absolute Return Bull Bear Bond Fund, (the “Fund”), for voting at the special meeting of shareholders of the Trust to be held at 10:00 a.m. (Eastern time) on October 30, 2012, at the Trust’s offices at 230 Park Avenue, Suite 534, New York, NY 10169, and at any and all adjournments thereof (the “Meeting”), for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders (“Notice”). The Trust will furnish, without charge, a copy of the Fund’s most recent annual and semi-annual reports to shareholders upon request, which may be made either by writing to the Trust at the address above or by calling toll-free (866) 410-2006. The annual and semi-annual reports will be mailed to you by first-class mail within three business days of your request. SOLICITATION OF PROXIESThe Board is soliciting votes from shareholders of the Trust with respect to the Proposal discussed below. The solicitation of votes is made by the mailing of this Proxy Statement and the accompanying proxy card(s) on or about September 24, 2012. In addition to solicitation by mail, certain officers and representatives of the Trustees, officers and employees of the Trust’s investment adviser or their affiliates and certain financial services firms and their representatives, who will receive no extra compensation for their services, may solicit proxies by telephone, telegram or personally. (See “Shareholder Meeting Costs and Voting Procedures” under “ADDITIONAL INFORMATION ABOUT THE FUND”).The appointed proxies will vote in their discretion on any other business as may properly come before the Meeting or any adjournments or postponements thereof. Additional matters would only include matters that were not anticipated as of the date of this Proxy Statement. Each share of the Fund is entitled to one vote on each proposal and on each other matter that it is entitled to vote upon at the Meeting. The Trust knows of no other business to be voted upon at the Meeting other than the proposal set forth in the accompanying Notice and described in this Proxy Statement. Each valid proxy that the Trust receives will be voted in accordance with your instructions and as the persons named in the proxy determine on such other business as may come before the Meeting. If no instructions are given on an executed proxy that has been returned to us, that proxy will be voted “FOR” the proposal. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, or by voting in person at the Meeting. The presence in person or by proxy of the holders of record of one-third of the outstanding shares of the Fund shall constitute a quorum at the Meeting, permitting action to be taken. In the event that sufficient votes are not received by the date of the Meeting, a person named as proxy may propose one or more adjournments of the Meeting for a reasonable period or periods to permit further solicitation of proxies. The persons named as proxies will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the proposals and will vote against any such adjournment those proxies required to be voted against the proposals. 1 The proposal requires the affirmative vote of a “majority of the outstanding voting securities” of the Fund. The term “majority of the outstanding voting securities” of the Fund as defined by the Investment Company Act of 1940, as amended (the “1940 Act”), means: the affirmative vote of the lesser of (i) 67% or more of the voting securities of the Fund present at the meeting if more than 50% of the outstanding shares of the Fund are present in person or by proxy or (ii) more than 50% of the outstanding shares of the Fund. The Board has fixed the close of business on September 6, 2012, as the record date (the “Record Date”) for determining holders of the Fund shares entitled to notice of and to vote at the Meeting. See “Ownership of Shares” under “ADDITIONAL INFORMATION ABOUT THE FUND” for record date shares of the Fund. PROPOSAL 1 – Approval of Change in Investment Objective from “to maximize investors’ total return through capital appreciation and current income as is consistent with liquidity and safety of principal” to “long term capital appreciation”. Background The investment objective of the Absolute Return Bull Bear Bond Fund (the “Fund”) is a fundamental restriction and therefore subject to shareholder approval. At a Special Board meeting held on September 6, 2012, a proposal was made to, and approved by, the Board of Trustees, including a majority of the Independent Trustees, to present a proxy solicitation to shareholders of theFund which will change the Fund’s investment objective from “to maximize investors’ total return through capital appreciation and current income as is consistent with liquidity and safety of principal” to “long term capital appreciation.” If shareholders approve the change in investment objective,the Fund's name will be changed to the “American Independence Dynamic Conservative Plus Fund” to better describe the Fund's new focus. In order to achieve the Fund’s investment objective, the Advisor intends to invest primarily in Exchange Traded Funds (“ETFs”) in four major asset classes as described in more detail below under “How does Proposal 1 affect shareholders of the Fund?”. If the proposal is passed by the shareholders, the changes noted above and as discussed below become effective on November 1, 2012. The Board is recommending the approval of the change in objective for the Fund. Why are we interested in changing the investment objective of the Fund? The Absolute Return Bull Bear Bond Fund was initially designed to reduce risk in fixed income portfolios by use of only U.S. Treasury or Treasury related securities. It also sought to enhance absolute return through the use of ETFs that added or shortened the duration of the portfolio. Since the introduction of the Fund, events in the Euro zone, Middle East, and the ongoing political stalemate in the United States with respect to debt and fiscal challenges have, in the opinion of the Advisor, necessitated a re-examination of the optimal tool set and vehicles which are best utilized to manage credit and equity market risk, and the volatility of the global equity and credit markets. Therefore, American Independence Financial Services, LLC (the “Advisor” or “AIFS”) has undertaken a review of the Fund's investment and marketing methodologies. AIFS believes that the use of a proprietary “Business Cycle” model and the use of ETFs to efficiently and cost effectively allocate assets to implement the results of this “Business Cycle Model” will assist advisors and shareowners who seek to achieve more predictable and less volatile returns, while reducing correlation with other assets in their portfolios. The Advisor believes there is sufficient demand for such a product in the mutual fund marketplace, and is willing to continue to waive advisory fees and reimburse expenses while the Fund grows to a point of becoming self-sustaining. 2 Why are we changing the name of the fund? We believe the change of name from the Absolute Return Bull Bear Bond Fund to American Independence Dynamic Conservative Plus Fund will better describe the Fund's new focus of long-term capital appreciation and its strategies. How does Proposal 1 affect shareholders of the Fund? · Fees. There will be no change in the advisory fees for the Fund due to the Proposal. The annual advisory fees will remain 0.50% of average net assets. In addition, AIFS continues to be contractually obligated to reimburse the Fund for all expenses (except for extraordinary expenses such as litigation and expenses related to acquired fund fees) in excess of average daily net assets of 1.30% and 1.55% for Institutional Class shares and Class A shares, respectively. The expense limitations are in effect until March 1, 2013. The Fund will indirectly bear the fees associated with investing in ETFs, otherwise known as “Acquired Fund Fees.” Such risk is further described below. · Principal Investment Strategies and Risks. In order to achieve the new Investment Objective, the Advisor will be using new strategies; and therefore, the Fund will be subject to additional risks. Such risks include equity securities related risk, high yield risk, commodity risk, real estate investing risk and foreign investment risk, including emerging market risk. The Fund’s most recent prospectus, dated February 29, 2012, will be updated to reflect the new investment objective, strategies and related risks. The Principal Strategies and Principal Risk sections will be replaced with the following: Principal Strategies. The Fund intends to invest at least 80% of its net assets in a universe of approximately eighteen (18) exchange-traded funds (“ETFs”) in four major asset classes: Equity, Fixed Income, Alternatives and Commodities. Each asset class will have the following characteristics: ØEquity: will include stock securities in the following regions: U.S., Europe, Emerging Markets, and Japan, and Convertible Bonds ØFixed Income: will include Corporate Investment Grade debt, High Yield debt and Mortgage-Backed Securities, located in the U.S., Europe and Emerging Markets, with maturities of 5, 10 and 20+ years ØAlternatives: will include emerging markets’ local currency money markets and U.S. real estate ØCommodities: will include gold, energy related companies and agricultural related companies The Dynamic Conservative Plus Fund is a “fund of funds.” The term “fund of funds” is typically used to describe mutual funds, such as the Dynamic Conservative Plus Fund, whose primary investment strategy involves investing in other investment companies, such as ETFs and other mutual funds. The Fund is best suited for long-term investors. In addition to investing primarily in ETFs, the Fund may also invest in short-term money market securities, cash, money market mutual funds and Treasury Bills for temporary purposes. The portfolio manager may, when consistent with the Fund’s investment objective, buy or sell options or futures (commonly known as derivatives). The Fund typically uses derivatives as a substitute for taking a position in the underlying asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate or currency risk. 3 Main types of securities the Fund may hold: ØETFs ØShort term money market securities, including cash, money market mutual funds and Treasury Bills ØDerivative Instruments, including futures and options for bona fide hedging purposes Principal Risks.
